Citation Nr: 0123519	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-08 220 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from June 1951 to June 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) did not reopen the veteran's claim for 
service connection for sarcoidosis.


FINDINGS OF FACT

1.  A December 1959 rating decision, which the veteran did 
not appeal, denied service connection for sarcoidosis of the 
lungs.

2.  Since the December 1959 rating decision, the veteran has 
not submitted relevant, noncumulative evidence which 
indicates that he incurred sarcoidosis of the lungs during 
his active military service.


CONCLUSIONS OF LAW

1.  The December 1959 rating decision in which the RO denied 
entitlement to service connection for sarcoidosis of the 
lungs is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (2000).

2.  The veteran has not submitted new and material evidence 
to reopen the claim for service connection for sarcoidosis.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons and bases which are discussed below, the 
Board has determined that the veteran has not submitted new 
and material evidence to reopen the claim for service 
connection for sarcoidosis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).

A December 1959 rating decision, which the veteran did not 
appeal, denied service connection for sarcoidosis.  The RO 
reasoned that there was no record of a lung disorder during 
the veteran's service.  The December 1959 notification letter 
to the veteran noted that a March 1956 X-ray showed no 
evidence of a lung disorder.

The RO's December 1959 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).  The claim 
can be reopened only with the submission of new and material 
evidence.

The veteran's request to reopen this claim has been pending 
since February 2000.  Although a slightly different 
definition has been adopted by recently promulgated 
regulations, the new definition does not apply to claims 
which were pending prior to August 30, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  As defined by the applicable 
regulation, new and material evidence means evidence not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the December 1959 
rating decision consisted of service medical records and a VA 
hospital summary.  The veteran's service medical records do 
not show that he received treatment for a lung disorder.  The 
report of the veteran's examination for separation from 
service indicated that the veteran's lungs were clinically 
normal.  A chest X-ray was negative.

In September 1959, the veteran was hospitalized at a VA 
medical center for evaluation after a routine chest x-ray 
taken in July 1959 showed an abnormality.  At that time, he 
gave of history of in-service onset of intermittent chest 
pain for which he did not have any treatment by a physician.  
A complete physician examination revealed no clinical 
abnormalities.  The veteran's lungs were clear to percussion 
and auscultation.  His chest was symmetrical.  Chest 
expansion was equal bilaterally.  A chest X-ray revealed 
prominent hilar shadow which appeared to be due to 
nodularity.  There was a localized area of soft infiltration 
in the left mid-lung, the right infraclavicular, and the 
right mid-lung.  The X-rays were interpreted as 
"suspicious" of Boeck's sarcoidosis.  Results of a node 
biopsy were consistent with sarcoidosis.  Pulmonary function 
test results were normal.  The reported diagnosis was 
sarcoidosis, untreated and unchanged.

The evidence received since the September 1959 rating 
decision consists of two letters from a private physician 
dated in 1966, a National Institutes of Health publication 
about sarcoidosis, the veteran's written statements, and a 
transcript of his testimony before the undersigned Member of 
the Board in May 2001.

In a letter dated August 1966, a private physician who had 
examined the veteran for a prospective employer reported that 
the veteran's lungs were entirely normal.  An X-ray showed 
that his lung fields were clear.  After reviewing laboratory 
results, the same physician reported in September 1966 that 
although a diagnosis of sarcoidosis had been established in 
October 1959, currently there was no evidence of sarcoidosis 
and the veteran was apparently completely healed.

In April 2001, the veteran submitted a computer copy of a 
brochure on sarcoidosis published by the National Institutes 
of Health.  He referred specifically to referred to portions 
of the publication which describe the disease, its symptoms, 
how the disease may progress, the most often affected organs 
and body systems, and the lack of knowledge in the medical 
community about what causes the disease.

The veteran has submitted several written statements in which 
he has asserted that he developed sarcoidosis of his lungs 
during his active military service.  He has asserted that he 
developed shortness of breath and chest pain during his 
service.  He has attributed the development of sarcoidosis to 
exposure to dust and pine trees during such service.

The veteran's testimony was essentially the same as the 
written statements he has submitted.  He attributed 
development of his sarcoidosis to several agents such as 
dust, mosquito repellent, and aircraft fuel.

The Board has reviewed the entire record and finds that the 
evidence submitted since the December 1959 rating decision 
which denied service connection for sarcoidosis not probative 
of the issue of whether the veteran incurred the disease 
during his active military service.  The veteran has not 
submitted new evidence which is probative of the onset of his 
claimed disability.  The 1966 letters from a private 
physician suggest that if he actually had sarcoidosis of the 
lung, it had completely resolved.

The NIH brochure on sarcoidosis indicates that the etiology 
of the disease is not known.  The brochure does not address 
the cause of the veteran's symptoms or whether he has current 
disability from sarcoidosis.  Nor does the brochure address 
the question of whether he incurred sarcoidosis during his 
active military service.

The veteran's statement and testimony concerning the 
diagnosis of his claimed in-service symptoms, the date of 
onset of sarcoidosis, the etiology of the disease are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render competent opinions on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes further that the record contains no competent 
medical evidence that the veteran has current disability from 
sarcoidosis.

The Board concludes that the case may not be reopened, as no 
new and material evidence has been submitted since the 
December 1959 denial of the claim.

The Board is satisfied that the notification and development 
requirements mandated by the Veteran's Claims Assistance Act 
of 2000 and the implementing regulations have been met. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000); 38 U.S.C.A. § 5103 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  There is no issue as to substantial 
completeness of the veteran's application.  VA has also 
secured all VA and private medical records that the veteran 
has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  In addition, the veteran has been advised of the 
evidence that would be necessary for him to substantiate his 
claim, by means of the statement of the case and supplemental 
statements of the case that have been issued during the 
appellate process and by this decision.


ORDER

The claim for service connection for sarcoidosis of the lungs 
is not reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

